IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Laura L. Welsh,                :
                    Petitioner :
                               :
            v.                 : No. 650 C.D. 2016
                               : Submitted: August 26, 2016
Unemployment Compensation      :
Board of Review,               :
                    Respondent :

BEFORE:         HONORABLE ROBERT SIMPSON, Judge
                HONORABLE PATRICIA A. McCULLOUGH, Judge
                HONORABLE ROCHELLE S. FRIEDMAN, Senior Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE SIMPSON                              FILED: November 14, 2016


                Laura L. Welsh (Claimant), representing herself, petitions for review
of an order of the Unemployment Compensation Board of Review (Board) that
affirmed the decision of a referee and denied her unemployment compensation
(UC) benefits. The Board found Claimant ineligible for UC benefits pursuant to
Section 402(b) of the Unemployment Compensation Law (Law)1 because she
voluntarily quit her employment without cause of a necessitous and compelling
nature. Claimant asserts she proved a necessitous and compelling reason to quit
because she did not feel she could perform the job without additional training.
Agreeing Claimant did not take reasonable steps to preserve her employment, we
affirm.


       1
           Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S.
§802(b).
                                       I. Background
               Claimant worked as a full-time payroll benefits coordinator for
Belaire Health and Rehabilitation (Employer) for less than two weeks in October
2015. After her separation from employment, Claimant applied for UC benefits.
The local service center denied Claimant benefits under Section 402(b) of the Law.
Claimant appealed, and a referee held a hearing.


               At the hearing, the referee heard testimony from Claimant, Lynn
Desmet, Employer’s Administrator (Administrator), and Stephanie Farneth,
Employer’s Payroll Benefits Coordinator (Coordinator).2 Based on the evidence
presented, the referee determined Claimant was ineligible under Section 402(b) of
the Law and affirmed the service center’s decision.


               Claimant appealed to the Board.           The Board made the following
findings.


               Coordinator trained Claimant for her job on October 13-16, 2015, and
October 20, 2015. Coordinator was away for training of her own in a new position
during the second week of Claimant’s training. Claimant voiced her concerns
about inadequate training to Administrator during a meeting on October 23, 2015,
stating she did not think the job was a good fit for her. Bd. Op., 3/8/16, Findings
of Fact (F.F.) Nos. 1-4.



      2
          Neither Claimant nor Employer was represented by counsel at the hearing.



                                               2
            Administrator agreed Claimant would need additional training.
Administrator asked Claimant to reconsider quitting and to take the weekend (of
October 24-25, 2015) to think about it. Administrator directed Claimant to return
to work on Monday, October 26, 2015, to discuss additional training. F.F. Nos. 5-
6.


            Administrator developed a plan to help Claimant receive more
training from Coordinator, once Coordinator finished her own training. Claimant
reported to the office on October 26, 2015 at approximately 7:50 a.m., but
Administrator did not begin work until 8:30 a.m. Claimant left work at 8:15 a.m.
without speaking to Administrator. Claimant was not aware of Administrator’s
plan for additional training before Claimant left work and quit. Claimant quit
because she did not feel she had adequate training to perform the job. F.F. Nos. 7-
11.


            Ultimately, the Board resolved the conflicts in testimony in favor of
Employer, specifically finding that Administrator asked Claimant to return to work
on October 26, 2015, to discuss additional training going forward. The Board
found Employer had a plan as to how additional training would take place.
Although Claimant did return to the office on October 26, 2015, she left without
speaking to Administrator. Bd. Op. at 2. The Board found Claimant quit without
giving Employer the opportunity to resolve Claimant’s issue or hear what
Administrator would say regarding additional training.      Ultimately, the Board
found Claimant did not take reasonable steps to preserve her employment by
affording Employer an opportunity to resolve Claimant’s issue. The Board further



                                        3
found Claimant did not have a necessitous and compelling reason for quitting. Bd.
Op. at 2-3. The Board concluded Claimant was ineligible for benefits under
Section 402(b) of the Law. Thus, it denied benefits. Claimant’s appeal to this
Court followed.


                                          II. Issues
              On appeal,3 Claimant contends the Board’s findings regarding her
separation are not supported by substantial evidence.               Specifically, Claimant
challenges the Board’s findings, asserting she was not told she would receive
additional training, no training plan was put in place for her, she offered to come in
over the weekend to preserve her employment, and, on her last day, she waited to
meet with someone regarding additional training before voluntarily leaving work.
Claimant maintains the Board should have relied on her version of the events, not
that of Administrator and Coordinator.            According to Claimant, she did not
voluntarily quit her employment. Rather, Employer’s failure to adequately train
her resulted in a constructive discharge. Additionally, she claims the lack of
training constituted a necessitous and compelling reason to quit employment.


                                     III. Discussion
                                 A. Substantial Evidence
              In UC cases, the Board is the ultimate fact-finder and is empowered to
resolve all conflicts in evidence, witness credibility and weight accorded to the


       3
         Our review is limited to determining whether necessary findings of fact were supported
by substantial evidence, whether errors of law were committed, or whether constitutional rights
were violated. Johns v. Unemployment Comp. Bd. of Review, 87 A.3d 1006 (Pa. Cmwlth.),
appeal denied, 97 A.3d 746 (Pa. 2014).



                                              4
evidence. Ductmate Indus., Inc. v. Unemployment Comp. Bd. of Review, 949
A.2d 338 (Pa. Cmwlth. 2008). It is irrelevant whether the record contains evidence
to support findings other than those made by the fact-finder; the critical inquiry is
whether there is evidence to support the findings actually made.           Id. Where
substantial evidence supports the Board's findings, they are conclusive on appeal.
Id. In addition, we must examine the testimony in the light most favorable to the
party in whose favor the fact-finder ruled, giving that party the benefit of all logical
and reasonable inferences from the testimony. Id.


             Substantial evidence is such relevant evidence upon which a
reasonable mind could base a conclusion. Umedman v. Unemployment Comp. Bd.
of Review, 52 A.3d 558 (Pa. Cmwlth. 2012); Johnson v. Unemployment Comp.
Bd. of Review, 502 A.2d 738 (Pa. Cmwlth. 1986). “The fact that [a party] may
have produced witnesses who gave a different version of the events, or that [the
party] might view the testimony differently than the Board is not grounds for
reversal if substantial evidence supports the Board's findings.” Tapco, Inc. v.
Unemployment Comp. Bd. of Review, 650 A.2d 1106, 1108–09 (Pa. Cmwlth.
1994).


             Section 402(b) of the Law provides, “[a]n employe shall be ineligible
for compensation for any week—[i]n which his unemployment is due to
voluntarily leaving work without cause of a necessitous and compelling nature ....”
In a voluntary quit case, it is the claimant's burden to prove her separation from
employment is involuntary. Bell v. Unemployment Comp. Bd. of Review, 921
A.2d 23 (Pa. Cmwlth. 2007). Whether a claimant's separation from employment is



                                           5
voluntary or a discharge is a question of law for this Court to determine from the
totality of the record. Id.


             Here, the Board’s findings regarding Claimant’s voluntary separation
from employment are supported by substantial, competent evidence in the record.
Administrator testified Claimant spoke with her on October 23, 2015. At that
meeting, Claimant informed her she did not think the job was a good fit for her.
Administrator said to Claimant, “let me see what I have lined up for you for
additional training.” F.F. Nos. 4, 6; N.T. at 4.


             In addition, Coordinator testified she advised Claimant during the first
week of Claimant’s training that Coordinator and Claimant would have more time
to train together in the future. F.F. No. 7. Coordinator further testified that upon
learning of her own upcoming training, she provided Claimant names, e-mail
addresses and a telephone list of individuals to contact if Claimant had questions
during Coordinator’s training. N.T. at 21.


             Administrator testified she had a plan to help Claimant receive more
training from Coordinator. F.F. No. 7; N.T. 20, 25. Administrator also testified
that once Coordinator completed her own training she would train Claimant “for
the entire week or whatever [Claimant] needed.” F.F. No. 7; N.T. at 25. Claimant
did not give Administrator the opportunity to convey the plan for additional
training. F.F. Nos. 9-10. Although Claimant reported to work on October 26,
2015, she left before Administrator arrived at work. F.F. Nos. 8-9; N.T. 22-23.




                                           6
Claimant testified Administrator does not come into work until 8:30 a.m. F.F. No.
8; N.T. 23-24.


            Coordinator testified Claimant reported to work on October 26, 2015,
a little before 8:00 a.m., but left at 8:15 a.m. without speaking to Administrator,
who did not begin work until work 8:30 a.m. F.F. Nos. 8-9; N.T. 22-23. Although
Claimant offered conflicting testimony, the Board resolved these conflicts in the
evidence in Employer’s favor. Tapco, Inc.


            To the extent Claimant contends the Board erred in finding
Employer’s evidence credible over her evidence, such credibility determinations
are within the sole province of the Board and will not be disturbed on appeal. See
Ductmate; Tapco, Inc.


            Upon review, we conclude the Board’s findings are supported by
substantial, competent evidence.     In turn, the Board’s findings support the
conclusion that Claimant voluntarily quit her employment. Thus, we are satisfied
the Board did not err in concluding Claimant voluntarily quit.


                     B. Necessitous and Compelling Cause
            Claimant also contends she established necessitous and compelling
cause to leave her employment because Employer provided inadequate training.
According to Claimant, she attempted to preserve her employment in various ways
on different occasions. However, she asserts Employer did not have the means to
provide her adequate training.



                                         7
            “Necessitous and compelling cause” occurs under circumstances in
which there is a real and substantial pressure to terminate one's employment that
would compel a reasonable person to do so. See Smithley v. Unemployment
Comp. Bd. of Review, 8 A.3d 1027 (Pa. Cmwlth. 2010). An employee voluntarily
terminating employment has the burden of proving her termination was necessitous
and compelling. Mansberger v. Unemployment Comp. Bd. of Review, 785 A.2d
126 (Pa. Cmwlth. 2003).


            In order to show necessitous and compelling cause, a claimant must
show: (1) circumstances existed which produced real and substantial pressure to
terminate employment; (2) such circumstances would compel a reasonable person
to act in the same manner; (3) the claimant acted with ordinary common sense;
and, (4) the claimant made a reasonable effort to preserve her employment.
Brunswick Hotel & Conference Ctr., LLC v. Unemployment Comp. Bd. of
Review, 906 A.2d 657 (Pa. Cmwlth. 2006).


            The question of whether a claimant has a necessitous and compelling
reason to terminate employment is a question of law reviewable by this Court.
Ann Kearney Astolfi DMD PC v. Unemployment Comp. Bd. of Review, 995 A.2d
1286 (Pa. Cmwlth. 2010). “[M]ere dissatisfaction with the employer's policies or
procedures alone is not cause of a necessitous and compelling nature to voluntarily
terminate employment.” Tom Tobin Wholesale v. Unemployment Comp. Bd. of
Review, 600 A.2d 680, 683 (Pa. Cmwlth. 1991).




                                        8
            Here, Claimant’s assertions that she did not receive adequate training,
that Employer failed to provide her adequate training, and that she took adequate
steps to preserve her employment are not supported by the record.


            To that end, after Claimant complained to Administrator about the
need for more training, a meeting was held with Claimant, Administrator and
Coordinator on October 23, 2015. F.F. No. 4; N.T. at 4. Both Administrator and
Coordinator credibly testified they told Claimant to report to work on Monday,
October 26, 2015 to discuss additional training. F.F. No. 6; N.T. 4, 21. Further,
Administrator testified she had a plan to help Claimant receive more training from
Coordinator. F.F. No. 7; N.T. 20, 25. Administrator also testified that once
Coordinator completed her own training, she would resume training Claimant.
Moreover, the meeting to address Claimant’s concerns occurred on October 23,
2015, and Administrator intended to discuss the issue of her plan for more training
for Claimant on October 26, 2015. F.F. Nos. 4, 6; N.T. 21-22, 25.


            Claimant may not have liked the lack of immediate, additional
training when she asked for it; however, Claimant only worked for Employer for a
two-week period.      The record evidences Employer’s intention to address
Claimant’s concerns at the beginning of Claimant’s third week of employment. By
her own testimony, Claimant left work without discussing the additional training
with Employer. F.F. Nos. 9-10; N.T. 22-23. Claimant did not make a reasonable
attempt to preserve her employment. Consequently, she did not show a necessitous
and compelling reason to quit.




                                        9
                               IV. Conclusion
            In sum, the Board’s findings are supported by substantial evidence.
The Board properly determined Claimant was ineligible for benefits having
voluntarily quit her employment without a necessitous and compelling reason.
Accordingly, we affirm.




                                    ROBERT SIMPSON, Judge




                                      10
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Laura L. Welsh,                :
                    Petitioner :
                               :
            v.                 : No. 650 C.D. 2016
                               :
Unemployment Compensation      :
Board of Review,               :
                    Respondent :


                              ORDER


           AND NOW, this 14th day of November, 2016, the order of the
Unemployment Compensation Board of Review is AFFIRMED.




                                ROBERT SIMPSON, Judge